*6TEXTO COMPLETO DE LA SENTENCIA
Sabido es que la falta de jurisdicción no puede ser subsanada, ni el Tribunal puede arrogarse la jurisdicción que no tiene. Los tribunales tienen el ineludible deber de examinar su propia jurisdicción. Vázquez v. A.R.P.E., _ D.P.R. _ (1991), 91 J.T.S. 53, a la pág. 8661; Gobernador de P.R. v. Alcalde de Juncos, 121 D.P.R. 522, 530 (1988). Toca a los tribunales ser guardianes de su propia jurisdicción. Sociedad de Gananciales v. A.F.F., 108 D.P.R. 644, 645 (1979). Aunque la parte recurrida no lo haya planteado, nos vemos obligados a velar por nuestra jurisdicción. López Rivera v. A.F.F., 89 D.P.R. 414, 419 (1963). No existe discreción para asumir jurisdicción donde no la hay. Martínez v. Junta de Planificación, 109 D.P.R. 839, 842 (1980); Maldonado v. Pichardo, 104 D.P.R. 778, 782 (1976).
En armonía con esta doctrina, la Regla 31 del Reglamento del Tribunal de Circuito de Apelaciones dispone que el Tribunal podrá desestimar a iniciativa propia un recurso por carecer de jurisdicción para entender en el mismo. Según la Regla 4 de las Reglas de Transición del mismo Reglamento, toda decisión dictada o emitida por un tribunal con anterioridad a la vigencia de la Ley de la Judicatura de 1994, cuyo término para recurrir en alzada haya comenzado a decursar con anterioridad a la vigencia de dicha ley y no haya sido interrumpido, se continuará tramitando bajo la Ley vigente al momento en que comenzó a decursar el término para recurrir en alzada. La nueva Ley de la Judicatura entró en vigor el 24 de enero de 1995.
El presente recurso se radica contra una determinación del Tribunal de Distrito decretando el traslado del caso de la Sala de San Lorenzo a la Sala de Caguas. La resolución se emitió, según se desprende del recurso, el 19 de enero de 1995, cuando aun no había entrado en vigor la nueva Ley de la Judicatura. El peticionario no incluye en su recurso copia de la Orden de Traslado, de manera que no estamos en posición de determinar si la resolución recurrida fue notificada con posterioridad a la fecha de vigencia de la Ley. La parte no ha demostrado que sea este Tribunal, y no el Tribunal Superior, el foro con jurisdicción para entender en el recurso.
Aun cuando se demostrara satisfactoriamente la jurisdicción del Tribunal de Circuito de Apelaciones, la cuestión planteada resultaría académica. La Honorable Juez de Instancia de cuya determinación se recurre señaló la vista del caso para el 25 de enero de 1995; el certiorari fue radicado el 26 de enero de 1995. La parte recurrente no alega que la vista fuera suspendida, por lo que nuestra intervención en estos momentos sería, claramente, un ejercicio fútil.
Por los fundamentos expuestos, se desestima el recurso.
Así lo pronunció y manda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General